Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 1 of 441ELECTRONICALLY
                                                                    PageID #: 1241 FILED
  SReygadas000989                                                       Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                     2019-Jan-29 13:25:53
                                                                         60CV-19-552
                                                                       C06D17 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 2 of 441 PageID #: 1242
  SReygadas000990
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 3 of 441 PageID #: 1243
  SReygadas000991
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 4 of 441 PageID #: 1244
  SReygadas000992
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 5 of 441 PageID #: 1245
  SReygadas000993
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 6 of 441 PageID #: 1246
  SReygadas000994
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 7 of 441 PageID #: 1247
  SReygadas000995
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 8 of 441 PageID #: 1248
  SReygadas000996




                                            Arkansas Judiciary


     Case Title:               DNF ASSOCIATES LLC V BRANDON JACKSON

     Case Number:              60CV-19-552

     Type:                     SUMMONS - FILER PREPARED



                                                             So Ordered




                                                             Crystal Hill



    Electronically signed by CSHILL on 2019-01-29 13:33:23     page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 9 of 441 PageID #: 1249
   SReygadas000997                                               ELECTRONICALLY  FILED
                                                                      Pulaski County Circuit Court
                                                                Terri Hollingsworth, Circuit/County Clerk
                                                                   2019-Mar-25 17:40:37
                                                                       60CV-19-552
                                                                     C06D17 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 10 of 441 PageID #: 1250
   SReygadas000998
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 11 of 441ELECTRONICALLY
                                                                     PageID #: 1251FILED
  SReygadas000999                                                       Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                     2019-Jan-29 12:59:08
                                                                         60CV-19-550
                                                                       C06D05 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 12 of 441 PageID #: 1252
  SReygadas0001000
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 13 of 441 PageID #: 1253
  SReygadas001001
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 14 of 441 PageID #: 1254
  SReygadas001002
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 15 of 441 PageID #: 1255
  SReygadas001003
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 16 of 441 PageID #: 1256
  SReygadas001004
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 17 of 441 PageID #: 1257
  SReygadas001005
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 18 of 441 PageID #: 1258
  SReygadas001006
Case 2:18-cv-02184-PKH Document 29-8                        Filed 03/29/19 Page 19 of 441 PageID #: 1259
  SReygadas001007




                                           Arkansas Judiciary


     Case Title:               DNF ASSOCIATES LLC V BRIAN EDMONDSON

     Case Number:              60CV-19-550

     Type:                     SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Timothy Bryant



     Electronically signed by TLBRYANT on 2019-01-29 13:14:53   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 20 of 441ELECTRONICALLY
                                                                     PageID #: 1260FILED
  SReygadas001008                                                     Benton County Circuit Court
                                                                     Brenda DeShields, Circuit Clerk
                                                                    2019-Jan-29 15:58:27
                                                                        04CV-19-203
                                                                     C19WD01 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 21 of 441 PageID #: 1261
  SReygadas001009
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 22 of 441 PageID #: 1262
  SReygadas001010
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 23 of 441 PageID #: 1263
  SReygadas001011
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 24 of 441 PageID #: 1264
  SReygadas001012
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 25 of 441 PageID #: 1265
  SReygadas001013
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 26 of 441 PageID #: 1266
  SReygadas001014
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 27 of 441 PageID #: 1267
  SReygadas001015




                                          Arkansas Judiciary


     Case Title:              DNF ASSOCIATES LLC V SEAMAN

     Case Number:             04CV-19-203

     Type:                    SUMMONS - FILER PREPARED



                                                        So Ordered




                                                        Maria E Delgado, Benton County
                                                        Deputy Clerk


     Electronically signed by MEDELGADO on 2019-01-29 16:15:02   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 28 of 441ELECTRONICALLY
                                                                     PageID #: 1268FILED
  SReygadas001016                                                       Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                     2019-Jan-29 14:25:01
                                                                         60CV-19-565
                                                                       C06D06 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 29 of 441 PageID #: 1269
  SReygadas001017
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 30 of 441 PageID #: 1270
  SReygadas001018
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 31 of 441 PageID #: 1271
  SReygadas001019
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 32 of 441 PageID #: 1272
  SReygadas001020
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 33 of 441 PageID #: 1273
  SReygadas001021
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 34 of 441 PageID #: 1274
  SReygadas001022
Case 2:18-cv-02184-PKH Document 29-8                        Filed 03/29/19 Page 35 of 441 PageID #: 1275
  SReygadas001023




                                           Arkansas Judiciary


     Case Title:               DNF ASSOCIATES LLC V CASSANDRA MCGEE

     Case Number:              60CV-19-565

     Type:                     SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Timothy Bryant



     Electronically signed by TLBRYANT on 2019-01-29 15:39:39   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 36 of 441ELECTRONICALLY
                                                                     PageID #: 1276FILED
  SReygadas001024                                                       Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                     2019-Mar-11 18:34:59
                                                                         60CV-19-565
                                                                       C06D06 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 37 of 441 PageID #: 1277
  SReygadas001025
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 38 of 441ELECTRONICALLY
                                                                     PageID #: 1278FILED
  SReygadas001026                                                       Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                     2019-Jan-29 14:29:45
                                                                         60CV-19-566
                                                                       C06D09 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 39 of 441 PageID #: 1279
  SReygadas001027
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 40 of 441 PageID #: 1280
  SReygadas001028
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 41 of 441 PageID #: 1281
  SReygadas001029
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 42 of 441 PageID #: 1282
  SReygadas001030
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 43 of 441 PageID #: 1283
  SReygadas001031
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 44 of 441 PageID #: 1284
  SReygadas001032
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 45 of 441 PageID #: 1285
  SReygadas001033
Case 2:18-cv-02184-PKH Document 29-8                        Filed 03/29/19 Page 46 of 441 PageID #: 1286
  SReygadas001034




                                           Arkansas Judiciary


     Case Title:               DNF ASSOCIATES LLC V CHARLES MCCOLLUM

     Case Number:              60CV-19-566

     Type:                     SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Timothy Bryant



     Electronically signed by TLBRYANT on 2019-01-29 15:42:39   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 47 of 441 PageID #: 1287FILED
  SReygadas001035                                                  ELECTRONICALLY
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Jan-29 16:53:39
                                                                        23CV-19-119
                                                                      C20D01 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 48 of 441 PageID #: 1288
  SReygadas001036
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 49 of 441 PageID #: 1289
  SReygadas001037
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 50 of 441 PageID #: 1290
  SReygadas001038
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 51 of 441 PageID #: 1291
  SReygadas001039
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 52 of 441 PageID #: 1292
  SReygadas001040
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 53 of 441 PageID #: 1293
  SReygadas001041
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 54 of 441 PageID #: 1294
  SReygadas001042
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 55 of 441 PageID #: 1295
  SReygadas001043




                                            Arkansas Judiciary


     Case Title:               DNF ASSOCIATES LLC V CHELSEA LONG

     Case Number:              23CV-19-119

     Type:                     SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          J.WIGGS



     Electronically signed by JLWIGGS on 2019-01-30 08:51:13    page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 56 of 441 PageID #: 1296FILED
  SReygadas001043                                                  ELECTRONICALLY
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Jan-29 14:32:14
                                                                        23CV-19-113
                                                                      C20D01 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 57 of 441 PageID #: 1297
  SReygadas001044
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 58 of 441 PageID #: 1298
  SReygadas001045
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 59 of 441 PageID #: 1299
  SReygadas001046
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 60 of 441 PageID #: 1300
  SReygadas001047
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 61 of 441 PageID #: 1301
  SReygadas001048
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 62 of 441 PageID #: 1302
  SReygadas001049
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 63 of 441 PageID #: 1303
  SReygadas001050




                                            Arkansas Judiciary


     Case Title:               DNF ASSOCIATES, LLC V CHRIS FORSHEE

     Case Number:              23CV-19-113

     Type:                     SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          J.WIGGS



     Electronically signed by JLWIGGS on 2019-01-29 15:01:46    page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 64 of 441ELECTRONICALLY
                                                                     PageID #: 1304 FILED
  SReygadas001051                                                      Boone County Circuit Court
                                                                      Judy Kay Harris, Circuit Clerk
                                                                     2019-Jan-29 14:35:46
                                                                         05CV-19-21
                                                                       C14D01 : 4 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 65 of 441 PageID #: 1305
  SReygadas001052
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 66 of 441 PageID #: 1306
  SReygadas001053
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 67 of 441 PageID #: 1307
  SReygadas001054
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 68 of 441 PageID #: 1308
  SReygadas001055
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 69 of 441 PageID #: 1309
  SReygadas001056
Case 2:18-cv-02184-PKH Document 29-8                            Filed 03/29/19 Page 70 of 441 PageID #: 1310
  SReygadas001057




                                            Arkansas Judiciary


     Case Title:                DNF ASSOCIATES V COLLEEN WILSON

     Case Number:               05CV-19-21

     Type:                      SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          Susan Stills, Boone County Deputy
                                                          Clerk


     Electronically signed by SCSTILLS on 2019-01-29 15:04:06    page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 71 of 441ELECTRONICALLY
                                                                     PageID #: 1311 FILED
  SReygadas001058                                                      Boone County Circuit Court
                                                                      Judy Kay Harris, Circuit Clerk
                                                                     2019-Mar-05 17:07:29
                                                                          05CV-19-21
                                                                       C14D01 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 72 of 441 PageID #: 1312
  SReygadas001059
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 73 of 441 PageID #: 1313FILED
  SReygadas001060                                                  ELECTRONICALLY
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Jan-29 16:03:35
                                                                        23CV-19-116
                                                                      C20D01 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 74 of 441 PageID #: 1314
  SReygadas001061
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 75 of 441 PageID #: 1315
  SReygadas001062
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 76 of 441 PageID #: 1316
  SReygadas001063
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 77 of 441 PageID #: 1317
  SReygadas001064
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 78 of 441 PageID #: 1318
  SReygadas001065
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 79 of 441 PageID #: 1319
  SReygadas001066
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 80 of 441 PageID #: 1320
  SReygadas001067
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 81 of 441 PageID #: 1321
  SReygadas001068




                                            Arkansas Judiciary


     Case Title:               DNF ASSOCIATES LLC V DEWAYNE CARMACK

     Case Number:              23CV-19-116

     Type:                     SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          J.WIGGS



     Electronically signed by JLWIGGS on 2019-01-29 16:18:32    page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 82 of 441ELECTRONICALLY
                                                                     PageID #: 1322FILED
  SReygadas001068                                                     Benton County Circuit Court
                                                                     Brenda DeShields, Circuit Clerk
                                                                    2019-Jan-29 16:17:57
                                                                        04CV-19-205
                                                                     C19WD04 : 4 Pages




  SReygadas001068
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 83 of 441 PageID #: 1323
  SReygadas001069




  SReygadas001069
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 84 of 441 PageID #: 1324
  SReygadas001070




  SReygadas001070
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 85 of 441 PageID #: 1325
  SReygadas001071




  SReygadas001071
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 86 of 441 PageID #: 1326
  SReygadas001072




  SReygadas001072
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 87 of 441 PageID #: 1327
  SReygadas001073




  SReygadas001073
Case 2:18-cv-02184-PKH Document 29-8                          Filed 03/29/19 Page 88 of 441 PageID #: 1328
  SReygadas001074




                                            Arkansas Judiciary


     Case Title:                DNF ASSOCIATES LLC V ALBARRAN

     Case Number:               04CV-19-205

     Type:                      SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          Blythe L Reid, Benton County Deputy
                                                          Clerk


     Electronically signed by BLREID on 2019-01-30 08:18:02   page 3 of 3




  SReygadas001074
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 89 of 441 PageID #: 1329
    SReygadas001075                                               ELECTRONICALLY  FILED
                                                                    Benton County Circuit Court
                                                                   Brenda DeShields, Circuit Clerk
                                                                   2019-Feb-27 16:01:26
                                                                       04CV-19-205
                                                                    C19WD04 : 2 Pages




   SReygadas001075
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 90 of 441 PageID #: 1330
    SReygadas001076




   SReygadas001076
Case 2:18-cv-02184-PKH Document 29-8              Filed 03/29/19 Page 91 of 441ELECTRONICALLY
                                                                                PageID #: 1331FILED
  SReygadas001077                                                                      Benton County Circuit Court
                                                                                      Brenda DeShields, Circuit Clerk
                                                                                      2019-Mar-25 18:12:21
                                                                                          04CV-19-205
                                                                                       C19WD04 : 2 Pages



  IN THE CIRCUIT COURT OF BENTON COUNTY, ARKANSAS


  DNF ASSOCIATES, LLC                                                                  PLAINTIFF

         vs.                                          CASE NO. CV-2019-0205-4

  EDUARDO ALBARRAN                                                                  DEFENDANT



                    NOTICE OF HEARING FOR DEFAULT TESTIMONY

         Please take notice that the above captioned matter has been scheduled for hearing by the

  Court for default testimony by Plaintiff on May 20th, 2019, at 9:00 a.m. before the Honorable

  John R. Scott in Room 208 of the Benton County Courthouse, Bentonville, Arkansas.

         If the necessary documents and/or pleadings are submitted, approved, and filed prior to the

  date of this scheduled hearing, your appearance and that of your client may not be necessary.

         ALSO, please advise the Court upon receipt of this notice if an interpreter is needed for

  this hearing. This Court requires a Court certified interpreter be present if needed.

                                               This Document Electronically Signed By:
                                               JOHN R. SCOTT
                                               CIRCUIT JUDGE
                                               March 25, 2019

  cc:    Michael A. Jacob, II
         Attorney at Law
         mjacob@jacoblawgroup.com


         This document has been filed electronically. A filed copy of this document can be
         obtained at http://caseinfo.aoc.arkansas.gov/




  SReygadas001077
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 92 of 441 PageID #: 1332
  SReygadas001078




                                            Arkansas Judiciary


     Case Title:               DNF ASSOCIATES LLC V ALBARRAN

     Case Number:              04CV-19-205

     Type:                     SCHEDULING ORDER



                                                         So Ordered




                                                         JUDGE JOHN SCOTT



     Electronically signed by JRSCOTT on 2019-03-25 18:12:28    page 2 of 2




  SReygadas001078
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 93 of 441ELECTRONICALLY
                                                                     PageID #: 1333FILED
  SReygadas001079                                                       Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                     2019-Jan-29 14:12:19
                                                                         60CV-19-564
                                                                       C06D17 : 4 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 94 of 441 PageID #: 1334
  SReygadas001080
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 95 of 441 PageID #: 1335
  SReygadas001081
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 96 of 441 PageID #: 1336
  SReygadas001082
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 97 of 441 PageID #: 1337
  SReygadas001083
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 98 of 441 PageID #: 1338
  SReygadas001084
Case 2:18-cv-02184-PKH Document 29-8                        Filed 03/29/19 Page 99 of 441 PageID #: 1339
  SReygadas001085




                                           Arkansas Judiciary


     Case Title:               DNF ASSOCIATES LLC V ELMIRE WILLIAMS

     Case Number:              60CV-19-564

     Type:                     SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Timothy Bryant



     Electronically signed by TLBRYANT on 2019-01-29 15:34:19   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 100 of 441 PageID #: 1340FILED
   SReygadas001086                                                  ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Feb-28 20:17:30
                                                                          60CV-19-564
                                                                        C06D17 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 101 of 441 PageID #: 1341
   SReygadas001087
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 102 of 441 PageID #: 1342
   SReygadas001088
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 103 of 441 PageID #: 1343
   SReygadas001089
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 104 of 441 PageID #: 1344
   SReygadas001090
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 105 of 441 PageID #: 1345
   SReygadas001091
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 106 of 441 PageID #: 1346
   SReygadas001092
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 107 of 441 PageID #: 1347
   SReygadas001093
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 108 of 441 PageID #: 1348
   SReygadas001094
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 109 of 441 PageID #: 1349
   SReygadas001095
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 110 of 441 PageID #: 1350
   SReygadas001096
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 111 of 441 PageID #: 1351
   SReygadas001097                                                ELECTRONICALLY  FILED
                                                                   Washington County Circuit Court
                                                                    Kyle Sylvester, Circuit Clerk
                                                                   2019-Jan-29 16:08:44
                                                                       72CV-19-201
                                                                     C04D05 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 112 of 441 PageID #: 1352
   SReygadas001098
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 113 of 441 PageID #: 1353
   SReygadas001099
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 114 of 441 PageID #: 1354
   SReygadas001100
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 115 of 441 PageID #: 1355
   SReygadas001101
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 116 of 441 PageID #: 1356
   SReygadas001102
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 117 of 441 PageID #: 1357
   SReygadas001103
Case 2:18-cv-02184-PKH Document 29-8                          Filed 03/29/19 Page 118 of 441 PageID #: 1358
   SReygadas001104




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V PARKER

      Case Number:             72CV-19-201

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Pamela Penn, Washington County
                                                         Deputy Clerk


     Electronically signed by PSPENN on 2019-01-30 08:20:12    page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 119 of 441 PageID #: 1359
   SReygadas001105                                                ELECTRONICALLY  FILED
                                                                       Garland County Circuit Court
                                                                Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                      2019-Jan-29 14:20:58
                                                                          26CV-19-128
                                                                       C18ED03 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 120 of 441 PageID #: 1360
   SReygadas001106
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 121 of 441 PageID #: 1361
   SReygadas001107
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 122 of 441 PageID #: 1362
   SReygadas001108
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 123 of 441 PageID #: 1363
   SReygadas001109
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 124 of 441 PageID #: 1364
   SReygadas001110
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 125 of 441 PageID #: 1365
   SReygadas001111
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 126 of 441 PageID #: 1366
   SReygadas001112
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 127 of 441 PageID #: 1367
   SReygadas001113




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V GE LEE

      Case Number:             26CV-19-128

      Type:                    SUMMONS - FILER PREPARED



                                                        So Ordered




                                                        MELISSIA SOWELL



     Electronically signed by MGSOWELL on 2019-01-29 14:44:05   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 128 of 441 PageID #: 1368FILED
   SReygadas001114                                                  ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Jan-29 14:19:11
                                                                          60CV-19-560
                                                                        C06D12 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 129 of 441 PageID #: 1369
   SReygadas001115
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 130 of 441 PageID #: 1370
   SReygadas001116
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 131 of 441 PageID #: 1371
   SReygadas001117
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 132 of 441 PageID #: 1372
   SReygadas001118
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 133 of 441 PageID #: 1373
   SReygadas001119
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 134 of 441 PageID #: 1374
   SReygadas001120
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 135 of 441 PageID #: 1375
   SReygadas001121




                                             Arkansas Judiciary


      Case Title:               DNF ASSOCIATES LLC V GERALD WILLIAMS

      Case Number:              60CV-19-560

      Type:                     SUMMONS - FILER PREPARED



                                                              So Ordered




                                                              Crystal Hill



     Electronically signed by CSHILL on 2019-01-29 14:30:55     page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 136 of 441 PageID #: 1376
   SReygadas001122                                                 ELECTRONICALLY  FILED
                                                                        Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                     2019-Mar-13 20:37:37
                                                                         60CV-19-560
                                                                       C06D12 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 137 of 441 PageID #: 1377
   SReygadas001123
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 138 of 441 PageID #: 1378FILED
   SReygadas001124                                                  ELECTRONICALLY
                                                                       Boone County Circuit Court
                                                                      Judy Kay Harris, Circuit Clerk
                                                                     2019-Jan-29 14:14:19
                                                                         05CV-19-18
                                                                       C14D01 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 139 of 441 PageID #: 1379
   SReygadas001125
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 140 of 441 PageID #: 1380
   SReygadas001126
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 141 of 441 PageID #: 1381
   SReygadas001127
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 142 of 441 PageID #: 1382
   SReygadas001128
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 143 of 441 PageID #: 1383
   SReygadas001129
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 144 of 441 PageID #: 1384
   SReygadas001130
Case 2:18-cv-02184-PKH Document 29-8                        Filed 03/29/19 Page 145 of 441 PageID #: 1385
   SReygadas001131




                                            Arkansas Judiciary


      Case Title:               DNF ASSOCIATES LLC V HADI WINARTO

      Case Number:              05CV-19-18

      Type:                     SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          Susan Stills, Boone County Deputy
                                                          Clerk


     Electronically signed by SCSTILLS on 2019-01-29 14:53:16   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 146 of 441 PageID #: 1386FILED
   SReygadas001132                                                  ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Jan-29 13:27:53
                                                                          60CV-19-553
                                                                        C06D17 : 4 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 147 of 441 PageID #: 1387
   SReygadas001133
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 148 of 441 PageID #: 1388
   SReygadas001134
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 149 of 441 PageID #: 1389
   SReygadas001135
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 150 of 441 PageID #: 1390
   SReygadas001136
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 151 of 441 PageID #: 1391
   SReygadas001137
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 152 of 441 PageID #: 1392
   SReygadas001138




                                             Arkansas Judiciary


      Case Title:               DNF ASSOCIATES V HADI WINARTO

      Case Number:              60CV-19-553

      Type:                     SUMMONS - FILER PREPARED



                                                              So Ordered




                                                              Crystal Hill



     Electronically signed by CSHILL on 2019-01-29 13:34:13     page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 153 of 441 PageID #: 1393
   SReygadas001139                                                 ELECTRONICALLY  FILED
                                                                      Crawford County Circuit Court
                                                                    Sharon Blount-Baker, Circuit Clerk
                                                                     2019-Jan-29 16:16:49
                                                                         17CV-19-82
                                                                       C21D02 : 4 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 154 of 441 PageID #: 1394
   SReygadas001140
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 155 of 441 PageID #: 1395
   SReygadas001141
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 156 of 441 PageID #: 1396
   SReygadas001142
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 157 of 441 PageID #: 1397
   SReygadas001143
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 158 of 441 PageID #: 1398
   SReygadas001144
Case 2:18-cv-02184-PKH Document 29-8                       Filed 03/29/19 Page 159 of 441 PageID #: 1399
   SReygadas001145




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V JAMES BREWER

      Case Number:             17CV-19-82

      Type:                    SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          Jordan Riggs



     Electronically signed by JARIGGS on 2019-01-29 16:25:44   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 160 of 441 PageID #: 1400
   SReygadas001146                                                 ELECTRONICALLY  FILED
                                                                      Crawford County Circuit Court
                                                                    Sharon Blount-Baker, Circuit Clerk
                                                                    2019-Feb-27 16:02:06
                                                                         17CV-19-82
                                                                      C21D02 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 161 of 441 PageID #: 1401
   SReygadas001147
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 162 of 441 PageID #: 1402FILED
   SReygadas001148                                                  ELECTRONICALLY
                                                                      Benton County Circuit Court
                                                                     Brenda DeShields, Circuit Clerk
                                                                     2019-Jan-29 16:48:32
                                                                         04CV-19-206
                                                                      C19WD04 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 163 of 441 PageID #: 1403
   SReygadas001149
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 164 of 441 PageID #: 1404
   SReygadas001150
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 165 of 441 PageID #: 1405
   SReygadas001151
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 166 of 441 PageID #: 1406
   SReygadas001152
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 167 of 441 PageID #: 1407
   SReygadas001153
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 168 of 441 PageID #: 1408
   SReygadas001154
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 169 of 441 PageID #: 1409
   SReygadas001155
Case 2:18-cv-02184-PKH Document 29-8                          Filed 03/29/19 Page 170 of 441 PageID #: 1410
   SReygadas001156




                                            Arkansas Judiciary


      Case Title:               DNF ASSOCIATES LLC V SHEETS

      Case Number:              04CV-19-206

      Type:                     SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          Blythe L Reid, Benton County Deputy
                                                          Clerk


     Electronically signed by BLREID on 2019-01-30 08:17:42   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 171 of 441 PageID FILED
                                                                             #: 1411
   SReygadas001157                                           ELECTRONICALLY
                                                           Craighead County Circuit Court in Jonesboro
                                                            Candace Edwards, Craighead Circuit Clerk
                                                                2019-Jan-29 16:09:05
                                                                    16JCV-19-92
                                                                  C02D09 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 172 of 441 PageID #: 1412
   SReygadas001158
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 173 of 441 PageID #: 1413
   SReygadas001159
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 174 of 441 PageID #: 1414
   SReygadas001160
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 175 of 441 PageID #: 1415
   SReygadas001161
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 176 of 441 PageID #: 1416
   SReygadas001162
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 177 of 441 PageID #: 1417
   SReygadas001163
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 178 of 441 PageID #: 1418
   SReygadas001164
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 179 of 441 PageID #: 1419
   SReygadas001165




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES V JEREMY WILLIAMS

      Case Number:             16JCV-19-92

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Sharron Ussery, Deputy Clerk



     Electronically signed by SLUSSERY on 2019-01-30 08:53:03   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 180 of 441 PageID FILED
                                                                             #: 1420
   SReygadas001166                                          ELECTRONICALLY
                                                           Craighead County Circuit Court in Jonesboro
                                                            Candace Edwards, Craighead Circuit Clerk
                                                                2019-Feb-27 16:02:39
                                                                    16JCV-19-92
                                                                  C02D09 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 181 of 441 PageID #: 1421
   SReygadas001167
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 182 of 441 PageID #: 1422FILED
   SReygadas001168                                                  ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Jan-29 13:42:40
                                                                          60CV-19-557
                                                                        C06D09 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 183 of 441 PageID #: 1423
   SReygadas001169
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 184 of 441 PageID #: 1424
   SReygadas001170
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 185 of 441 PageID #: 1425
   SReygadas001171
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 186 of 441 PageID #: 1426
   SReygadas001172
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 187 of 441 PageID #: 1427
   SReygadas001173
   SReygadas001172
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 188 of 441 PageID #: 1428
   SReygadas001174
   SReygadas001173
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 189 of 441 PageID #: 1429
   SReygadas001175
   SReygadas001174




                                             Arkansas Judiciary


      Case Title:               DNF ASSOCIATES LLC V JESSICA HOWER

      Case Number:              60CV-19-557

      Type:                     SUMMONS - FILER PREPARED



                                                              So Ordered




                                                              Crystal Hill



     Electronically signed by CSHILL on 2019-01-29 14:23:15     page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 190 of 441 PageID #: 1430
   SReygadas001176                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Jan-29 17:12:37
                                                                        23CV-19-117
                                                                      C20D02 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 191 of 441 PageID #: 1431
   SReygadas001177
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 192 of 441 PageID #: 1432
   SReygadas001178
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 193 of 441 PageID #: 1433
   SReygadas001179
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 194 of 441 PageID #: 1434
   SReygadas001180
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 195 of 441 PageID #: 1435
   SReygadas001181
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 196 of 441 PageID #: 1436
   SReygadas001182
Case 2:18-cv-02184-PKH Document 29-8                     Filed 03/29/19 Page 197 of 441 PageID #: 1437
   SReygadas001183




                                          Arkansas Judiciary


      Case Title:             DNF ASSOCIATES, LLC V JIMMY PORTER

      Case Number:            23CV-19-117

      Type:                   SUMMONS - FILER PREPARED



                                                        So Ordered




                                                        B. Donohue



     Electronically signed by RADONOHUE on 2019-01-30 08:21:42   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 198 of 441 PageID #: 1438
   SReygadas001184                                                ELECTRONICALLY  FILED
                                                                      Hot Spring County Circuit Court
                                                               Teresa Pilcher, Hot Spring County Circuit Clerk
                                                                      2019-Jan-29 16:18:49
                                                                          30CV-19-26
                                                                        C07D02 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 199 of 441 PageID #: 1439
   SReygadas001185
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 200 of 441 PageID #: 1440
   SReygadas001186
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 201 of 441 PageID #: 1441
   SReygadas001187
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 202 of 441 PageID #: 1442
   SReygadas001188
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 203 of 441 PageID #: 1443
   SReygadas001189
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 204 of 441 PageID #: 1444
   SReygadas001190
Case 2:18-cv-02184-PKH Document 29-8                       Filed 03/29/19 Page 205 of 441 PageID #: 1445
   SReygadas001191




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V JOE HENARD

      Case Number:             30CV-19-26

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         LORI BURKS



     Electronically signed by LABURKS on 2019-01-30 08:09:42   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 206 of 441 PageID #: 1446FILED
   SReygadas001192                                                  ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Jan-29 13:34:19
                                                                          60CV-19-554
                                                                        C06D09 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 207 of 441 PageID #: 1447
   SReygadas001193
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 208 of 441 PageID #: 1448
   SReygadas001194
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 209 of 441 PageID #: 1449
   SReygadas001195
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 210 of 441 PageID #: 1450
   SReygadas001196
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 211 of 441 PageID #: 1451
   SReygadas001197
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 212 of 441 PageID #: 1452
   SReygadas001198
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 213 of 441 PageID #: 1453
   SReygadas001199
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 214 of 441 PageID #: 1454
   SReygadas001200




                                             Arkansas Judiciary


      Case Title:               DNF ASSOCIATES V JOHN MUHAMMAD

      Case Number:              60CV-19-554

      Type:                     SUMMONS - FILER PREPARED



                                                              So Ordered




                                                              Crystal Hill



     Electronically signed by CSHILL on 2019-01-29 13:55:54     page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 215 of 441 PageID #: 1455
   SReygadas001201                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Jan-29 15:40:50
                                                                        23CV-19-114
                                                                      C20D01 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 216 of 441 PageID #: 1456
   SReygadas001202
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 217 of 441 PageID #: 1457
   SReygadas001203
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 218 of 441 PageID #: 1458
   SReygadas001204
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 219 of 441 PageID #: 1459
   SReygadas001205
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 220 of 441 PageID #: 1460
   SReygadas001206
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 221 of 441 PageID #: 1461
   SReygadas001207
Case 2:18-cv-02184-PKH Document 29-8                       Filed 03/29/19 Page 222 of 441 PageID #: 1462
   SReygadas001208




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V JUMPIERRE HALL

      Case Number:             23CV-19-114

      Type:                    SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          J.WIGGS



     Electronically signed by JLWIGGS on 2019-01-29 15:49:59   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 223 of 441 PageID #: 1463
   SReygadas001209                                                ELECTRONICALLY  FILED
                                                                       Garland County Circuit Court
                                                                Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                      2019-Jan-29 16:13:28
                                                                          26CV-19-135
                                                                       C18ED04 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 224 of 441 PageID #: 1464
   SReygadas001210
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 225 of 441 PageID #: 1465
   SReygadas001211
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 226 of 441 PageID #: 1466
   SReygadas001212
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 227 of 441 PageID #: 1467
   SReygadas001213
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 228 of 441 PageID #: 1468
   SReygadas001214
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 229 of 441 PageID #: 1469
   SReygadas001215
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 230 of 441 PageID #: 1470
   SReygadas001216
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 231 of 441 PageID #: 1471
   SReygadas001217




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V KARRIE EASLEY

      Case Number:             26CV-19-135

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         CANDACE MUZNY



     Electronically signed by CRMUZNY on 2019-01-29 16:18:22   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 232 of 441 PageID #: 1472FILED
   SReygadas001218                                                  ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Jan-29 14:22:56
                                                                          60CV-19-562
                                                                        C06D05 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 233 of 441 PageID #: 1473
   SReygadas001219
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 234 of 441 PageID #: 1474
   SReygadas001220
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 235 of 441 PageID #: 1475
   SReygadas001221
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 236 of 441 PageID #: 1476
   SReygadas001222
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 237 of 441 PageID #: 1477
   SReygadas001223
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 238 of 441 PageID #: 1478
   SReygadas001224
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 239 of 441 PageID #: 1479
   SReygadas001225




                                             Arkansas Judiciary


      Case Title:               DNF ASSOCIATES V LAKISA HAMPTON

      Case Number:              60CV-19-562

      Type:                     SUMMONS - FILER PREPARED



                                                              So Ordered




                                                              Crystal Hill



     Electronically signed by CSHILL on 2019-01-29 14:31:05     page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 240 of 441 PageID #: 1480
   SReygadas001226                                                ELECTRONICALLY  FILED
                                                                       Garland County Circuit Court
                                                                Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                      2019-Jan-29 14:17:21
                                                                          26CV-19-127
                                                                       C18ED03 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 241 of 441 PageID #: 1481
   SReygadas001227
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 242 of 441 PageID #: 1482
   SReygadas001228
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 243 of 441 PageID #: 1483
   SReygadas001229
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 244 of 441 PageID #: 1484
   SReygadas001230
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 245 of 441 PageID #: 1485
   SReygadas001231
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 246 of 441 PageID #: 1486
   SReygadas001232
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 247 of 441 PageID #: 1487
   SReygadas001233
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 248 of 441 PageID #: 1488
   SReygadas001234




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V LEAH YARBERRY

      Case Number:             26CV-19-127

      Type:                    SUMMONS - FILER PREPARED



                                                        So Ordered




                                                        MELISSIA SOWELL



     Electronically signed by MGSOWELL on 2019-01-29 14:37:45   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 249 of 441 PageID #: 1489FILED
   SReygadas001235                                                  ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Jan-29 13:40:41
                                                                          60CV-19-555
                                                                        C06D05 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 250 of 441 PageID #: 1490
   SReygadas001236
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 251 of 441 PageID #: 1491
   SReygadas001237
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 252 of 441 PageID #: 1492
   SReygadas001238
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 253 of 441 PageID #: 1493
   SReygadas001239
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 254 of 441 PageID #: 1494
   SReygadas001240
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 255 of 441 PageID #: 1495
   SReygadas001241
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 256 of 441 PageID #: 1496
   SReygadas001242




                                             Arkansas Judiciary


      Case Title:               DNF ASSOCIATES LLC V LEANDER MOORE

      Case Number:              60CV-19-555

      Type:                     SUMMONS - FILER PREPARED



                                                              So Ordered




                                                              Crystal Hill



     Electronically signed by CSHILL on 2019-01-29 13:56:24     page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 257 of 441 PageID #: 1497
   SReygadas001243                                                ELECTRONICALLY  FILED
                                                                   Washington County Circuit Court
                                                                    Kyle Sylvester, Circuit Clerk
                                                                   2019-Jan-29 13:32:16
                                                                       72CV-19-194
                                                                     C04D02 : 4 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 258 of 441 PageID #: 1498
   SReygadas001244
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 259 of 441 PageID #: 1499
   SReygadas001245
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 260 of 441 PageID #: 1500
   SReygadas001246
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 261 of 441 PageID #: 1501
   SReygadas001247
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 262 of 441 PageID #: 1502
   SReygadas001248
Case 2:18-cv-02184-PKH Document 29-8                          Filed 03/29/19 Page 263 of 441 PageID #: 1503
   SReygadas001249




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V HARLAN

      Case Number:             72CV-19-194

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Pamela Penn, Washington County
                                                         Deputy Clerk


     Electronically signed by PSPENN on 2019-01-29 14:44:45    page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 264 of 441 PageID #: 1504FILED
   SReygadas001250                                                  ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Jan-29 13:38:48
                                                                          60CV-19-556
                                                                        C06D06 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 265 of 441 PageID #: 1505
   SReygadas001251
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 266 of 441 PageID #: 1506
   SReygadas001252
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 267 of 441 PageID #: 1507
   SReygadas001253
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 268 of 441 PageID #: 1508
   SReygadas001254
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 269 of 441 PageID #: 1509
   SReygadas001255
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 270 of 441 PageID #: 1510
   SReygadas001256
Case 2:18-cv-02184-PKH Document 29-8                           Filed 03/29/19 Page 271 of 441 PageID #: 1511
   SReygadas001257




                                             Arkansas Judiciary


      Case Title:               DNF ASSOCIATES LLC V LUDDIE SMITH

      Case Number:              60CV-19-556

      Type:                     SUMMONS - FILER PREPARED



                                                              So Ordered




                                                              Crystal Hill



     Electronically signed by CSHILL on 2019-01-29 13:56:14     page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 272 of 441 PageID #: 1512FILED
   SReygadas001258                                                  ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Mar-12 11:46:15
                                                                          60CV-19-556
                                                                        C06D06 : 1 Page
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 273 of 441 PageID #: 1513FILED
   SReygadas001259                                                 ELECTRONICALLY
                                                                         Pulaski County Circuit Court
                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Mar-18 18:24:58
                                                                          60CV-19-556
                                                                        C06D06 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 274 of 441 PageID #: 1514
   SReygadas001260
Case 2:18-cv-02184-PKH Document 29-8               Filed 03/29/19 Page 275 of 441 PageID #: 1515FILED
  SReygadas001261                                                               ELECTRONICALLY
                                                                                              Pulaski County Circuit Court
                                                                                        Terri Hollingsworth, Circuit/County Clerk
                                                                  2019-Mar-21 13:40:10
                                                                      60CV-19-556
                 IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS   C06D06  : 3 Pages

  DNF Associates LLC                                                                          PLAINTIFF

  V.                                                                        CAUSE NO. 60CV-19-556

  LUDDIE SMITH                                                                            DEFENDANT

                         MOTION FOR JUDGMENT ON THE PLEADINGS

          COMES NOW, Plaintiff, DNF Associates LLC and through counsel and moves for a

  judgment on the pleadings as follows, to wit:

                                                     I.

          Plaintiff filed a Complaint in this matter and served a copy of it along with a summons issued

  by the Clerk of this Court, on the Defendant.

                                                    II.

          In response, Defendant responded to the Complaint and a copy of this response is being

  filed with this Court. See Exhibit "A"

                                                    III.

          Defendant's response failed to deny the averments contained in Plaintiff's complaint; and

  therefore, no genuine issues of material fact are in dispute.

                                                    IV.

          In support of Plaintiff's motion for damages, Plaintiff has attached as exhibits to their

  complaint, an affidavit of open account. See Exhibit "A".

                                                    V.

          The total sum pled for in Plaintiff's Complaint remains due and owing from the

   Defendant to Plaintiff. The Complaint filed herein does hereby state a cause of action as against


                                                    76
Case 2:18-cv-02184-PKH Document 29-8                Filed 03/29/19 Page 276 of 441 PageID #: 1516
  SReygadas001262



  the Defendant, LUDDIE SMITH and the damages incurred by the Plaintiff, DNF Associates LLC

  are readily capable of being determined, and that the Plaintiff is entitled to recover of, from and

  against the Defendant, LUDDIE SMITH, in the sum of $3,464.52, plus court costs and post

  judgment interest.

         WHEREFORE, Plaintiff requests that this Court grant Plaintiff a Judgment on the

  Pleadings as to its claim against the Defendant in the sum of $3,464.52, plus costs with interest

  to accrue at the rate of 5.5% per annum from today until such judgment is satisfied.

          March 12, 2019.

                                                 Respectfully Submitted,

                                                 Jacob Law Group. PLLC
                                                 Attorney for the Plaintiff
                                                 2623 West Oxford Loop
                                                 P.O. Box 948
                                                 Oxford, MS 38655
                                                 (662) 238-2868
                                                 (662) 23 -2834 facsimile


                                                 Mice A. Jacob, II




                                                     77
Case 2:18-cv-02184-PKH Document 29-8              Filed 03/29/19 Page 277 of 441 PageID #: 1517
  SReygadas001263



                                  CERTIFICATE OF SERVICE

         I, Michael A. Jacob, II, do hereby certify that I have this day mailed, postage prepaid, a

  true and correct copy of the above and foregoing to:

         LUDDIE SMITH
         14303 HIGH POINT DR
         LITTLE ROCK AR 72211

         March 12, 2019.


                                                         Micha A. Jacob, 11
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 278 of 441 PageID #: 1518FILED
   SReygadas001264                                                  ELECTRONICALLY
                                                                       Lonoke County Circuit Court
                                                                      Deborah Oglesby, Circuit Clerk
                                                                     2019-Jan-29 17:21:17
                                                                         43CV-19-77
                                                                       C23D03 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 279 of 441 PageID #: 1519
   SReygadas001265
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 280 of 441 PageID #: 1520
   SReygadas001266
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 281 of 441 PageID #: 1521
   SReygadas001267
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 282 of 441 PageID #: 1522
   SReygadas001268
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 283 of 441 PageID #: 1523
   SReygadas001269
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 284 of 441 PageID #: 1524
   SReygadas001270
Case 2:18-cv-02184-PKH Document 29-8                        Filed 03/29/19 Page 285 of 441 PageID #: 1525
   SReygadas001271




                                            Arkansas Judiciary


      Case Title:               DNF ASSOCIATES LLC V MELISSA HILLMAN

      Case Number:              43CV-19-77

      Type:                     SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          Monica James



     Electronically signed by Monica James on 2019-01-30 09:23:04   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 286 of 441 PageID #: 1526
   SReygadas001272                                                ELECTRONICALLY  FILED
                                                                       Garland County Circuit Court
                                                                Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                      2019-Jan-29 14:56:40
                                                                          26CV-19-129
                                                                       C18ED04 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 287 of 441 PageID #: 1527
   SReygadas001273
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 288 of 441 PageID #: 1528
   SReygadas001274
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 289 of 441 PageID #: 1529
   SReygadas001275
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 290 of 441 PageID #: 1530
   SReygadas001276
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 291 of 441 PageID #: 1531
   SReygadas001277
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 292 of 441 PageID #: 1532
   SReygadas001278
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 293 of 441 PageID #: 1533
   SReygadas001279
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 294 of 441 PageID #: 1534
   SReygadas001280




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V MURPHY MORMAN

      Case Number:             26CV-19-129

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         CANDACE MUZNY



     Electronically signed by CRMUZNY on 2019-01-29 15:14:06   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 295 of 441 PageID #: 1535FILED
   SReygadas001281                                                  ELECTRONICALLY
                                                                        Grant County Circuit Court
                                                                    Geral Harrison, Circuit/County Clerk
                                                                     2019-Jan-29 13:44:33
                                                                         27CV-19-10
                                                                       C07D02 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 296 of 441 PageID #: 1536
   SReygadas001282
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 297 of 441 PageID #: 1537
   SReygadas001283
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 298 of 441 PageID #: 1538
   SReygadas001284
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 299 of 441 PageID #: 1539
   SReygadas001285
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 300 of 441 PageID #: 1540
   SReygadas001286
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 301 of 441 PageID #: 1541
   SReygadas001287
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 302 of 441 PageID #: 1542
   SReygadas001288




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V NICHOLAS PONDER

      Case Number:             27CV-19-10

      Type:                    SUMMONS - FILER PREPARED



                                                        So Ordered




                                                        KELLY A MCANALLY



     Electronically signed by KAMCANALLY on 2019-01-29 15:08:06   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 303 of 441 PageID FILED
                                                                             #: 1543
   SReygadas001289                                           ELECTRONICALLY
                                                           Craighead County Circuit Court in Jonesboro
                                                            Candace Edwards, Craighead Circuit Clerk
                                                                2019-Jan-29 16:57:42
                                                                    16JCV-19-94
                                                                  C02D09 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 304 of 441 PageID #: 1544
   SReygadas001290
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 305 of 441 PageID #: 1545
   SReygadas001291
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 306 of 441 PageID #: 1546
   SReygadas001292
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 307 of 441 PageID #: 1547
   SReygadas001293
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 308 of 441 PageID #: 1548
   SReygadas001294
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 309 of 441 PageID #: 1549
   SReygadas001295
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 310 of 441 PageID #: 1550
   SReygadas001296
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 311 of 441 PageID #: 1551
   SReygadas001297




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES V RANDY ROBBINS

      Case Number:             16JCV-19-94

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Sharron Ussery, Deputy Clerk



     Electronically signed by SLUSSERY on 2019-01-30 09:20:44   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 312 of 441 PageID #: 1552
   SReygadas001298                                                ELECTRONICALLY  FILED
                                                                      Hot Spring County Circuit Court
                                                               Teresa Pilcher, Hot Spring County Circuit Clerk
                                                                      2019-Jan-29 13:30:12
                                                                          30CV-19-21
                                                                        C07D02 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 313 of 441 PageID #: 1553
   SReygadas001299
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 314 of 441 PageID #: 1554
   SReygadas001300
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 315 of 441 PageID #: 1555
   SReygadas001301
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 316 of 441 PageID #: 1556
   SReygadas001302
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 317 of 441 PageID #: 1557
   SReygadas001303
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 318 of 441 PageID #: 1558
   SReygadas001304
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 319 of 441 PageID #: 1559
   SReygadas001305
Case 2:18-cv-02184-PKH Document 29-8                       Filed 03/29/19 Page 320 of 441 PageID #: 1560
   SReygadas001306




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V RANDY STINSON

      Case Number:             30CV-19-21

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         LORI BURKS



     Electronically signed by LABURKS on 2019-01-29 14:48:56   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 321 of 441 PageID #: 1561
   SReygadas001307                                                ELECTRONICALLY  FILED
                                                                       Garland County Circuit Court
                                                                Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                      2019-Jan-29 15:51:50
                                                                          26CV-19-131
                                                                       C18ED03 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 322 of 441 PageID #: 1562
   SReygadas001308
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 323 of 441 PageID #: 1563
   SReygadas001309
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 324 of 441 PageID #: 1564
   SReygadas001310
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 325 of 441 PageID #: 1565
   SReygadas001311
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 326 of 441 PageID #: 1566
   SReygadas001312
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 327 of 441 PageID #: 1567
   SReygadas001313
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 328 of 441 PageID #: 1568
   SReygadas001314




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V RICHARD WEBB

      Case Number:             26CV-19-131

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         CANDACE MUZNY



     Electronically signed by CRMUZNY on 2019-01-29 15:57:09   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 329 of 441 PageID #: 1569
   SReygadas001315                                                ELECTRONICALLY  FILED
                                                                       Garland County Circuit Court
                                                                Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                      2019-Mar-13 20:35:15
                                                                          26CV-19-131
                                                                       C18ED03 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 330 of 441 PageID #: 1570
   SReygadas001316
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 331 of 441 PageID #: 1571
   SReygadas001317
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 332 of 441 PageID #: 1572
   SReygadas001318
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 333 of 441 PageID #: 1573
   SReygadas001319
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 334 of 441 PageID #: 1574
   SReygadas001320
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 335 of 441 PageID #: 1575
   SReygadas001321
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 336 of 441 PageID #: 1576
   SReygadas001322
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 337 of 441 PageID #: 1577
   SReygadas001323
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 338 of 441 PageID #: 1578
   SReygadas001324
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 339 of 441 PageID #: 1579
   SReygadas001325
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 340 of 441 PageID #: 1580
   SReygadas001326                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Jan-29 13:36:46
                                                                        23CV-19-111
                                                                      C20D01 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 341 of 441 PageID #: 1581
   SReygadas001327
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 342 of 441 PageID #: 1582
   SReygadas001328
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 343 of 441 PageID #: 1583
   SReygadas001329
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 344 of 441 PageID #: 1584
   SReygadas001330
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 345 of 441 PageID #: 1585
   SReygadas001331
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 346 of 441 PageID #: 1586
   SReygadas001332
Case 2:18-cv-02184-PKH Document 29-8                       Filed 03/29/19 Page 347 of 441 PageID #: 1587
   SReygadas001333




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V SALAMATOU DIOFFO

      Case Number:             23CV-19-111

      Type:                    SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          J.WIGGS



     Electronically signed by JLWIGGS on 2019-01-29 15:01:16   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 348 of 441 PageID #: 1588
   SReygadas001334                                                ELECTRONICALLY  FILED
                                                                       Garland County Circuit Court
                                                                Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                      2019-Jan-29 15:13:30
                                                                          26CV-19-130
                                                                       C18ED04 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 349 of 441 PageID #: 1589
   SReygadas001335
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 350 of 441 PageID #: 1590
   SReygadas001336
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 351 of 441 PageID #: 1591
   SReygadas001337
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 352 of 441 PageID #: 1592
   SReygadas001338
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 353 of 441 PageID #: 1593
   SReygadas001339
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 354 of 441 PageID #: 1594
   SReygadas001340
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 355 of 441 PageID #: 1595
   SReygadas001341




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V SANTANA HOOD

      Case Number:             26CV-19-130

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         CANDACE MUZNY



     Electronically signed by CRMUZNY on 2019-01-29 15:25:07   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 356 of 441 PageID #: 1596
   SReygadas001342                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Jan-29 17:01:41
                                                                        23CV-19-122
                                                                      C20D03 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 357 of 441 PageID #: 1597
   SReygadas001343
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 358 of 441 PageID #: 1598
   SReygadas001344
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 359 of 441 PageID #: 1599
   SReygadas001345
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 360 of 441 PageID #: 1600
   SReygadas001346
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 361 of 441 PageID #: 1601
   SReygadas001347
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 362 of 441 PageID #: 1602
   SReygadas001348
Case 2:18-cv-02184-PKH Document 29-8                       Filed 03/29/19 Page 363 of 441 PageID #: 1603
   SReygadas001349




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V SHANNAN L PRUITT

      Case Number:             23CV-19-122

      Type:                    SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          J.WIGGS



     Electronically signed by JLWIGGS on 2019-01-30 08:50:53   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 364 of 441 PageID #: 1604
   SReygadas001350                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Mar-23 16:56:14
                                                                        23CV-19-122
                                                                      C20D03 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 365 of 441 PageID #: 1605
   SReygadas001351
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 366 of 441 PageID #: 1606
   SReygadas001352                                                ELECTRONICALLY  FILED
                                                                      Hot Spring County Circuit Court
                                                               Teresa Pilcher, Hot Spring County Circuit Clerk
                                                                      2019-Jan-29 15:28:02
                                                                          30CV-19-24
                                                                        C07D02 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 367 of 441 PageID #: 1607
   SReygadas001353
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 368 of 441 PageID #: 1608
   SReygadas001354
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 369 of 441 PageID #: 1609
   SReygadas001355
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 370 of 441 PageID #: 1610
   SReygadas001356
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 371 of 441 PageID #: 1611
   SReygadas001357
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 372 of 441 PageID #: 1612
   SReygadas001358
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 373 of 441 PageID #: 1613
   SReygadas001359
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 374 of 441 PageID #: 1614
   SReygadas001360




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V SHIRLEY MCADOO

      Case Number:             30CV-19-24

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




     Electronically signed by SLWALTON on 2019-01-29 15:35:29   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 375 of 441 PageID #: 1615
   SReygadas001361                                                ELECTRONICALLY  FILED
                                                                      Hot Spring County Circuit Court
                                                               Teresa Pilcher, Hot Spring County Circuit Clerk
                                                                      2019-Mar-18 18:25:31
                                                                           30CV-19-24
                                                                        C07D02 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 376 of 441 PageID #: 1616
   SReygadas001362
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 377 of 441 PageID #: 1617
   SReygadas001363                                                ELECTRONICALLY  FILED
                                                                       Garland County Circuit Court
                                                                Jeannie Pike, Garland Co. Circuit Court Clerk
                                                                      2019-Jan-29 16:34:34
                                                                          26CV-19-136
                                                                       C18ED01 : 4 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 378 of 441 PageID #: 1618
   SReygadas001364
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 379 of 441 PageID #: 1619
   SReygadas001365
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 380 of 441 PageID #: 1620
   SReygadas001366
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 381 of 441 PageID #: 1621
   SReygadas001367
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 382 of 441 PageID #: 1622
   SReygadas001368
Case 2:18-cv-02184-PKH Document 29-8                       Filed 03/29/19 Page 383 of 441 PageID #: 1623
   SReygadas001369




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V SUSAN FRANCOIS

      Case Number:             26CV-19-136

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         REBECCA SMITH



     Electronically signed by RNSMITH on 2019-01-29 16:41:26   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 384 of 441 PageID #: 1624
   SReygadas001373                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Jan-29 17:09:09
                                                                        23CV-19-118
                                                                      C20D01 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 385 of 441 PageID #: 1625
   SReygadas001374
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 386 of 441 PageID #: 1626
   SReygadas001375
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 387 of 441 PageID #: 1627
   SReygadas001376
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 388 of 441 PageID #: 1628
   SReygadas001377
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 389 of 441 PageID #: 1629
   SReygadas001378
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 390 of 441 PageID #: 1630
   SReygadas001379
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 391 of 441 PageID #: 1631
   SReygadas001380
Case 2:18-cv-02184-PKH Document 29-8                     Filed 03/29/19 Page 392 of 441 PageID #: 1632
   SReygadas001381




                                          Arkansas Judiciary


      Case Title:             DNF ASSOCIATES, LLC V THEODIS MITCHELL

      Case Number:            23CV-19-118

      Type:                   SUMMONS - FILER PREPARED



                                                        So Ordered




                                                        B. Donohue



     Electronically signed by RADONOHUE on 2019-01-30 08:21:32   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 393 of 441 PageID #: 1633
   SReygadas001382                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Mar-23 16:55:30
                                                                        23CV-19-118
                                                                      C20D01 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 394 of 441 PageID #: 1634
   SReygadas001383
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 395 of 441 PageID #: 1635
   SReygadas001384                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Jan-29 14:33:58
                                                                        23CV-19-112
                                                                      C20D03 : 4 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 396 of 441 PageID #: 1636
   SReygadas001385
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 397 of 441 PageID #: 1637
   SReygadas001386
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 398 of 441 PageID #: 1638
   SReygadas001387
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 399 of 441 PageID #: 1639
   SReygadas001388
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 400 of 441 PageID #: 1640
   SReygadas001389
Case 2:18-cv-02184-PKH Document 29-8                       Filed 03/29/19 Page 401 of 441 PageID #: 1641
   SReygadas001390




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V ZACHARY BLACKMON

      Case Number:             23CV-19-112

      Type:                    SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          J.WIGGS



     Electronically signed by JLWIGGS on 2019-01-29 14:56:46   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 402 of 441 PageID #: 1642
   SReygadas001391                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Feb-27 16:00:53
                                                                        23CV-19-112
                                                                      C20D03 : 2 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 403 of 441 PageID #: 1643
   SReygadas001392
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 404 of 441 PageID #: 1644
   SReygadas001393                                                ELECTRONICALLY  FILED
                                                                      Hot Spring County Circuit Court
                                                               Teresa Pilcher, Hot Spring County Circuit Clerk
                                                                      2019-Jan-29 15:08:06
                                                                          30CV-19-22
                                                                        C07D01 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 405 of 441 PageID #: 1645
   SReygadas001394
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 406 of 441 PageID #: 1646
   SReygadas001395
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 407 of 441 PageID #: 1647
   SReygadas001396
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 408 of 441 PageID #: 1648
   SReygadas001397
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 409 of 441 PageID #: 1649
   SReygadas001398
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 410 of 441 PageID #: 1650
   SReygadas001399
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 411 of 441 PageID #: 1651
   SReygadas001400
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 412 of 441 PageID #: 1652
   SReygadas001401




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V ZACHARY GREEN

      Case Number:             30CV-19-22

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




     Electronically signed by SLWALTON on 2019-01-29 15:35:49   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 413 of 441 PageID #: 1653
   SReygadas001402                                                ELECTRONICALLY  FILED
                                                                      Hot Spring County Circuit Court
                                                               Teresa Pilcher, Hot Spring County Circuit Clerk
                                                                      2019-Mar-23 16:48:31
                                                                           30CV-19-22
                                                                        C07D01 : 2 Pages




                                                      30CV-19-22
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 414 of 441 PageID #: 1654
   SReygadas001403
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 415 of 441 PageID #: 1655
   SReygadas001404                                                ELECTRONICALLY  FILED
                                                                      Hot Spring County Circuit Court
                                                               Teresa Pilcher, Hot Spring County Circuit Clerk
                                                                      2019-Jan-29 15:20:29
                                                                          30CV-19-23
                                                                        C07D02 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 416 of 441 PageID #: 1656
   SReygadas001405
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 417 of 441 PageID #: 1657
   SReygadas001406
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 418 of 441 PageID #: 1658
   SReygadas001407
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 419 of 441 PageID #: 1659
   SReygadas001408
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 420 of 441 PageID #: 1660
   SReygadas001409
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 421 of 441 PageID #: 1661
   SReygadas001410
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 422 of 441 PageID #: 1662
   SReygadas001411
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 423 of 441 PageID #: 1663
   SReygadas001412




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V ZACHARY GREEN

      Case Number:             30CV-19-23

      Type:                    SUMMONS - FILER PREPARED



                                                         So Ordered




     Electronically signed by SLWALTON on 2019-01-29 15:35:39   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 424 of 441 PageID #: 1664
   SReygadas001413                                           ELECTRONICALLY  FILED
                                                            Craighead County Circuit Court in Lake City
                                                            Candace Edwards, Craighead Circuit Clerk
                                                                 2019-Jan-29 14:27:44
                                                                     16LCV-19-6
                                                                   C02D10 : 5 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 425 of 441 PageID #: 1665
   SReygadas001414
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 426 of 441 PageID #: 1666
   SReygadas001415
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 427 of 441 PageID #: 1667
   SReygadas001416
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 428 of 441 PageID #: 1668
   SReygadas001417
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 429 of 441 PageID #: 1669
   SReygadas001418
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 430 of 441 PageID #: 1670
   SReygadas001419
Case 2:18-cv-02184-PKH Document 29-8                      Filed 03/29/19 Page 431 of 441 PageID #: 1671
   SReygadas001420




                                           Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V ZACHARY RIDGE

      Case Number:             16LCV-19-6

      Type:                    SUMMONS - FILER PREPARED



                                                        So Ordered




                                                        Martha Gurley, Deputy Clerk



     Electronically signed by MSGURLEY on 2019-01-29 14:57:26   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 432 of 441 PageID #: 1672
   SReygadas001421                                                 ELECTRONICALLY  FILED
                                                                     Faulkner County Circuit Court
                                                                      Crystal Taylor, Circuit Clerk
                                                                    2019-Feb-04 15:50:49
                                                                        23CV-19-144
                                                                      C20D01 : 6 Pages
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 433 of 441 PageID #: 1673
   SReygadas001422
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 434 of 441 PageID #: 1674
   SReygadas001423
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 435 of 441 PageID #: 1675
   SReygadas001424
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 436 of 441 PageID #: 1676
   SReygadas001425
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 437 of 441 PageID #: 1677
   SReygadas001426
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 438 of 441 PageID #: 1678
   SReygadas001427
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 439 of 441 PageID #: 1679
   SReygadas001428
Case 2:18-cv-02184-PKH Document 29-8                       Filed 03/29/19 Page 440 of 441 PageID #: 1680
   SReygadas001429




                                            Arkansas Judiciary


      Case Title:              DNF ASSOCIATES LLC V JOSHUA BUCHANAN

      Case Number:             23CV-19-144

      Type:                    SUMMONS - FILER PREPARED



                                                          So Ordered




                                                          J.WIGGS



     Electronically signed by JLWIGGS on 2019-02-04 16:00:12   page 3 of 3
Case 2:18-cv-02184-PKH Document 29-8   Filed 03/29/19 Page 441 of 441 PageID #: 1681
   SReygadas000764
